Citation Nr: 9901933	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-43 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for rheumatoid 
arthritis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from May 1943 to October 1945. 



This appeal arises from a rating action dated in September 
1992.  In December 1996, the Board of Veterans Appeals 
(Board) remanded the case to the RO for additional 
development.  

In a November 1945 rating decision, the Regional Office (RO) 
awarded service connection for multiple joint arthritis.  The 
RO assigned a 20 percent rating, effective October 21, 1945.  
The service medical records show the veteran underwent 
extensive examination and diagnostic testing for long-term 
complaints of stiffness of the knees, ankles and fingers.  
The medical findings during active service were not 
conclusive; however, the Board of Medical Survey recommended 
discharge from service.  The Board of Medical Survey 
determined that, although the veterans disability was 
minimal, she had an early rheumatical arthritis.  

During a January 1948 VA fee basis examination, x-ray 
examination of the hands did not suggest rheumatoid arthritis 
or other conclusive pathology.  X-ray examinations of the 
knees and ankles were also negative for arthritis or other 
pathology.  The final diagnosis was intramuscular and 
periarticular fibrositis.  In September 1948, the RO 
increased the rating to 30 percent, effective April 1, 1946.  
That rating has remained in effect continuously and is 
protected.  38 C.F.R. § 3.951(b) (1998).  

On VA examination in September 1948, x-ray examination 
findings were consistent with mild rheumatoid or atrophic 
arthritis.  The final diagnosis was rheumatoid arthritis of 
the wrists, hands, knees, and ankles.  In October 1948, the 
RO clarified the service-connected disability to reflect 
rheumatoid arthritis of the wrists, hands, knees, and ankles.  
The RO increased the veterans disability rating to 60 
percent, effective September 24, 1948.  The RO later reduced 
the disability evaluation to 30 percent by rating decision in 
February 1954, effective April 5, 1954.  





REMAND

In December 1996, the Board remanded the case to the RO for 
additional development.  The Board cited the medical evidence 
that made it difficult to determine what joint 
symptomatology, if any, can be attributed to rheumatoid 
arthritis.  This is set out in the Boards remand decision.  

The RO evaluated the veterans condition under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (1998) (rheumatoid arthritis).  
As stated in Diagnostic Code 5002, this diagnostic code is to 
be used when rheumatoid arthritis is in an active 
process. Diagnostic Code 5002 also provides that the 
disability can be rated for chronic residuals such as 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  Where limitation of motion 
of the specific joints involved is noncompensable under the 
appropriate diagnostic codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion, but Diagnostic 
Code 5002 provides that the higher evaluation will be 
assigned.  

Initially, the Board notes that the RO did not provide the 
veteran with the applicable regulations regarding 
compensation ratings for limitation of motion under 38 C.F.R. 
§ 4.71a for the specific joints involved.  The RO also did 
not rate the specific joints involved based on limitation of 
motion.  

The Board requested a VA specialist examination to determine 
the nature and severity of the veterans arthritic 
disability.  This examination was performed in January 1998.  
The Board requested the RO to provide the claims folder to 
the physician for review in conjunction with the examination.  
The December 1997 request for the VA examination, VA Form 21-
2507, shows the RO requested the physician to certify review 
of the claims folder.  This is not evident from the 
examination report.  

The Board requested that the physician specifically indicate 
what joint or joints, if any, are affected by rheumatoid 
arthritis.  This is also not evident in the examination 
report.  The physician diagnosed rheumatoid arthritis, 
primarily historical, with a 40-plus year history of having 
the disease, and that the veteran does not have significant 
clinical stigmata for advanced rheumatoid arthritis.  It is 
unclear from the examination report whether or not rheumatoid 
arthritis is in an active process.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In order to evaluate the veterans claim, the veteran must 
identify which joint or joints she considers impaired due to 
her rheumatoid arthritis, the nature and extent of the 
disability to each individual joint must be determined, and 
an evaluation of the joint or joints in question must be 
performed.  The RO, with the assistance of medical expert 
opinion, must determine if the veterans subjective 
complaints of pain or limitation of motion for each 
individual joint can be reasonably associated with the 
service-connected rheumatoid arthritis.  As noted in 
Diagnostic Code 5002, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  
While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that impairment due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant . . .  38 C.F.R. § 4.40 (1998).  See 
Hatlestad v. Derwinski, 164 (1991).  If the veterans 
subjective complaints of pain for a particular joint can be 
confirmed by objective medical evidence and associated with 
the service-connected rheumatoid arthritis, and this 
disability causes industrial impairment to that joint, the 
disability associated with that joint should be compensated 
by VA.  


In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
service-connected rheumatoid arthritis.  
After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in an order to attempt to 
obtain copies of those treatment records 
which have not been previously requested 
or obtained.  

2.  The RO should request the veteran to 
list all joints she believes are affected 
by her service-connected rheumatoid 
arthritis and the effect that each has on 
her ability to function on a day-to-day 
basis.  The veteran is requested to be as 
specific as possible regarding the 
specific joint or joints involved.  

3.  The RO should arrange for VA 
orthopedic and rheumatology examinations 
to determine the nature, extent and 
severity of the veterans service-
connected rheumatoid arthritis.  This 
would include any residual disability 
from the veterans service-connected 
rheumatoid arthritis.  The claims folder 
and a copy of the Boards remand in this 
case, must be reviewed by the examiners 
in conjunction with their examinations.  
The examiners should certify in their 
reports that they reviewed the claims 
folder.  All necessary tests should be 
performed, which must include the extent 
of limitation of motion caused by 
rheumatoid arthritis in each particular 
joint.  The examiners should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
the veterans service-connected 
rheumatoid arthritis.  The examiners 
should provide explicit responses to the 
following questions:  

(a)  Does the veteran have active 
rheumatoid arthritis?  If so, is this a 
well-established diagnosis that results 
in one or two exacerbations a year?  Do 
the symptom combinations due to this 
disease process cause either definite 
impairment of health, which is 
objectively supported by the examination 
findings, or incapacitating exacerbations 
occurring three or more times a year?  

(b)  What are the manifestations of the 
veterans service-connected rheumatoid 
arthritis?  Any disability which can be 
reasonably associated with the veterans 
service-connected rheumatoid arthritis 
should be noted.  The examiners are asked 
to specify the joint or joints involved 
and to distinguish, if possible, between 
the veterans nonservice-connected 
tenosynovitis, bursitis, osteoporosis and 
degenerative arthritis, and the service-
connected rheumatoid arthritis.  

(c)  The veteran complains of pain which 
she attributes to her service-connected 
rheumatoid arthritis.  The examiners are 
requested to specifically comment on the 
presence or absence of any objective 
manifestations that would demonstrate 
functional impairment due to pain or 
other pathology attributable to the 
service-connected rheumatoid arthritis.  



(d)  The examiners are asked to review 
the veterans statement requested in 
paragraph two and indicate whether there 
is objective evidence to support a 
finding that joint pain or limitation of 
motion in any joint or joints cited by 
the veteran is more likely than not 
associated with the service-connected 
rheumatoid arthritis.  

4.  The RO should review the medical 
reports above to determine if they meet 
the requirements of paragraph three.  
38 C.F.R. § 4.2 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  
Consideration should be accorded to 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5002 and whether these 
sections provide a basis for any change 
in the award of compensation benefits for 
the veterans service-connected 
rheumatoid arthritis, particularly in 
light of the Boards discussion of 
Diagnostic Code 5002 above.  If an 
increased rating is granted the RO should 
request the veteran to specify whether 
she is satisfied with the outcome.  If 
so, the RO should request her to withdraw 
her appeal in accordance with 38 C.F.R. 
§ 20.204 (1998).  If not, the RO should 
provide the veteran a supplemental 
statement of the case, which contains all 
the necessary regulatory provisions not 
previously given, including applicable 
compensation ratings for limitation of 
motion under 38 C.F.R. § 4.71a for the 
specific joints involved.  

The case should then be returned to the Board for appellate 
consideration.  The Board is not expressing any opinion as 
the ultimate disposition warranted.  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
